Federated Clover Value Fund II A Portfolio of Federated Insurance Series Supplement to Prospectuses dated April 30, 2009 A special meeting of the shareholders of Federated Clover Value Fund II (“Clover Fund”) will be held at 4000 Ericsson Drive, Warrendale, Pennsylvania 15086-7561, at 2:00 p.m. (Eastern time), on February 19, 2010, for the following purposes: 1. To approve or disapprove a proposed an Agreement and Plan of Reorganization pursuant to which Federated Capital Appreciation Fund II, a portfolio of Federated Insurance Series, would acquire all of the assets of Federated Clover Value Fund II in exchange for Primary Shares and Service Shares of Federated Capital Appreciation Fund II to be distributed pro rata by Federated Clover Value Fund II to its shareholders of its Primary Shares and Service Shares, respectively, in complete liquidation and termination of Federated Clover Value Fund II; and 2. To transact such other business as may properly come before the special meeting or any adjournment thereof. Shareholders of Clover Fund as of December 11, 2009, will be receiving in the mail a Prospectus/Proxy Statement that provides additional information regarding the proposed Reorganization. If shareholders of Clover Fund approve the Reorganization, each owner of Clover Fund’s Primary Shares and Service Shares will become the owner of Primary Shares and Service Shares of Federated Capital Appreciation Fund II, in each case having a total net asset value (“NAV”) equal to the total NAV of his or her holdings in Clover Fund on the date of the Reorganization. Shareholder will be notified if these proposals are not approved.Please keep this supplement for your records. This document does not constitute an offer of any securities of Federated Capital Appreciation Fund II. Such an offer will be made only by the Prospectus/Proxy Statement. November 12, 2009 Federated Clover Value Fund II Federated
